DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2 and 14-19 Canceled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 8-13, 20, 22, 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by -FRANCOIS, "CE12-related: in loop reshaping with approximate inverse mapping function", Document: JVET-M0640, Joint Video Exploration Team of ISO/IEC JTC1/SC29/WG11 and ITU-T SG.16, pp. 1-11, 11 January 2019 (Examiner note, Francois reference examiner use, pages numbering  the first page as page 1, second page, as page 2 …examiner used applicant filed IDS on 05/14/2021 NPL)
Regarding Claim 1, Francois discloses a  method for video encoding or decoding, comprising: performing forward mapping, based on a forward mapping function, to a prediction sample corresponding to a sample of a block of a picture [See abstract]; and performing inverse mapping, based on an inverse mapping function, to a reconstructed version of said sample of said block [See abstract and section 1, Pages 1-2], wherein said inverse mapping function is based on an inverse function of said forward mapping function [Section 3, Pages 3-4], wherein said [Section 3, Pages 3-4].
Regarding Claims 4 and 22, Francois discloses wherein said piece-wise linear model is specified by the number of pieces in said piece-wise linear model, an initial offset value, and slopes for individual pieces in said piece-wise linear model [Section 3, Pages 3-4].
Regarding Claim 8, Francois discloses wherein the number of pieces in said piece-wise linear model for said inverse mapping function is larger than or equal to the number of pieces of a piece-wise linear function used for said forward mapping function [Section 3, Pages 3-4].
Regarding Claims 9 and 24, Francois discloses wherein the number of pieces in said piece-wise linear model is indicated in a bitstream [Section 3, Pages 3-4].
Regarding Claims 10 and 25, Francois discloses wherein said initial offset value and said slopes are indicated in a bitstream [Section 3, Pages 3-4].
Regarding Claim 11, Francois discloses wherein slope differences between (1) an initial set of slope values which are to be derived at a decoder and (2) a set of slope values to be used to perform said inverse mapping are indicated in said bitstream [Sections 1-3, Pages 1-4].
Regarding Claims 12 and 26, Francois discloses wherein one or more parameters for performing said inverse mapping are derived based on said forward mapping function [Section 3, Pages 3-4].
Regarding Claim 13, Francois discloses wherein an inverse mapping function is first derived as an inverse function of said forward mapping, then adjusted to said piece-wise linear function [Section 3, Pages 3-4].
Regarding Claim 20, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3, 5-7, 21, 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over FRANCOIS, "CE12-related: in loop reshaping with approximate inverse mapping function", Document: JVET-M0640, Joint Video Exploration Team of ISO/IEC JTC1/SC29/WG11 and ITU-T SG.16, pp. 1-11, 11 January 2019 in view of Lu et al. (US 2021/0029361).
Regarding Claims 3 and 21, Francois doesn’t explicitly disclose wherein said interval length in said piece-wise linear model is equal to a power of 2.
However, Lu discloses wherein said interval length in said piece-wise linear model is equal to a power of 2 [See Paragraphs 76-77].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Francois to add the teachings in Lu as above, to provide a method that reshaping or mapping of the luma component adjusts the dynamic range of the input signal by redistributing the codewords across the dynamic range to improve compression efficiency [See Lu abstract].
Regarding Claim 5, Francois doesn’t explicitly disclose wherein said inverse mapping is further applied to output samples at a decoder.
However, Lu discloses wherein said inverse mapping is further applied to output samples at a decoder [See Figs. 4A-B].
See Lu abstract].
Regarding Claim 6, Francois doesn’t explicitly disclose wherein said forward mapping is further applied to input samples at an encoder.
However, Lu discloses wherein said forward mapping is further applied to input samples at an encoder [See Figs. 4A-B].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Francois to add the teachings in Lu as above, to provide a method that reshaping or mapping of the luma component adjusts the dynamic range of the input signal by redistributing the codewords across the dynamic range to improve compression efficiency [See Lu abstract].
Regarding Claims 7 and 23, Francois doesn’t explicitly disclose wherein whether said forward mapping and said inverse mapping are performed are responsive to whether one or more of the following conditions are satisfied: (1) prediction residual corresponding to said sample is zero; (2) prediction residuals for all samples of said block are zero; (3) said block is encoded in a skip mode; and (4) a flag indicates that all transform coefficients are zeros for said block.
However, Lu discloses wherein whether said forward mapping and said inverse mapping are performed are responsive to whether one or more of the following conditions are satisfied: (1) prediction residual corresponding to said sample is zero; (2) prediction residuals for all samples of said block are zero; (3) said block is encoded in a skip mode; and (4) a flag indicates that all transform coefficients are zeros for said block [See Paragraphs 114-122].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Francois to add the teachings in Lu as above, to provide a method that reshaping or mapping of the luma component adjusts the dynamic range of the input signal by redistributing the codewords across the dynamic range to improve compression efficiency [See Lu abstract].
Regarding Claim 27 Francois doesn’t explicitly disclose wherein prediction residual corresponding to said sample of said block is adjusted before being transformed.
However, Lu discloses wherein prediction residual corresponding to said sample of said block is adjusted before being transformed [See Paragraphs 114-122].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Francois to add the teachings in Lu as above, to provide a method that reshaping or mapping of the luma component adjusts the dynamic range of the input signal by redistributing the codewords across the dynamic range to improve compression efficiency [See Lu abstract].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/
Primary Examiner, Art Unit 2487